Citation Nr: 9906797	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral strain.  

3.  Entitlement to an evaluation greater than 10 percent for 
bilateral flat feet.

4.  Entitlement to a compensable rating for the residuals of 
meningitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1944 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Seattle, 
Washington, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to an increased rating for 
lumbosacral strain will be addressed in the remand section at 
the end of this decision.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence of a right knee 
disability during active service, and he has not submitted 
evidence of a nexus between his current right knee disability 
and active service.  

2.  The symptomatology resulting from the veteran's bilateral 
flat feet is productive of no more than moderate disability.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a right knee disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral flat feet have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 4.71a, Code 5276 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The veteran contends that he has developed a right knee 
disability as a result of active service.  He claims that he 
injured his knee during service at the same time that he 
injured his back.  He said that this injury occurred in basic 
training while advancing with a machine gun mount.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

A review of the service medical records is negative for a 
right knee injury.  These records show that the veteran was 
treated for a low back injury that occurred while carrying a 
tripod mount for a machine gun in June 1944, but they do not 
show treatment for a right knee injury at that time.  The 
February 1946 discharge examination was negative for a right 
knee disability.  

The first post-service evidence of a right knee disability 
are private medical records dated January 1985.  These 
records show that the veteran had been hit by a car, and had 
suffered a wrenching injury to the right knee.  The diagnosis 
was internal derangement of the knee.  He underwent a medial 
meniscectomy in February 1985.  Private medical records from 
April 1985 also show that the veteran had sustained multiple 
injuries when he was run over at work.  

The veteran was afforded a VA examination in February 1995.  
He gave a history of an injury to his right knee while 
practicing with a machine gun tripod during service.  There 
had been a growth on the anterior part of the knee since the 
initial trauma, and the growth had continued to enlarge.  The 
history of the 1985 right knee injury due to being hit by a 
car was not noted.  On examination, a bony growth of the 
right knee was found.  The range of motion was intact, and 
there was some mild laxity during anterior drawer testing.  
The assessment was right knee trauma "reported World War 
II", calcified bony protrusion right anterior knee.  An X-
ray study conducted at this time revealed mild to moderate 
right knee osteoarthritis.  

VA treatment records dated November 1995 show that the 
veteran was seen for complaints of right knee and right hip 
pain that had slowly progressed over the years.  The etiology 
of this disability was not noted.  

The veteran was afforded a personal hearing before a hearing 
officer in May 1996.  He testified that his right knee was 
very weak.  He stated that he had injured the knee when he 
hurt his back while carrying a machine gun in basic training 
during service.  He said that the back injury caused him to 
fall, and that he struck his knee at that time.  See 
Transcript. 

The veteran underwent an additional VA examination in January 
1997.  He reported an injury to his right knee during 
service.  On examination, the right knee had no deformity or 
signs of inflammation, and there was a normal range of 
motion.  The impression was degenerative joint disease of the 
right knee.  An opinion as to the etiology of the right knee 
disability was not offered.  

The Board finds that the veteran has not submitted a well 
grounded claim for entitlement to service connection for a 
right knee disability.  There is no evidence to show that he 
was treated for an injury to the right knee during service.  
In addition, the post-service medical records are negative 
for a right knee injury until many years after discharge from 
service.  The first evidence of a right knee disability are 
the 1985 private records which show that the veteran 
sustained a right knee injury after being hit by a car.  
These records are negative for a history of a previous right 
knee disability.  The current VA examinations note that the 
veteran claims he was injured during service and show that he 
currently has degenerative joint disease of the right knee, 
but there is no medical opinion that relates the current 
disability to active service.  The assessment was right knee 
trauma "reported World War II", which appears to be a bare 
transcription of a lay history, and therefore does not 
constitute "competent medical evidence" that the veteran 
currently has a right knee disability that is related to his 
service.  See LaShore V. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  The Board recognizes the veteran's sincere 
belief that his right knee disability is due to the trauma he 
sustained during active service, but the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as the veteran has not 
submitted evidence of the claimed disability during service, 
and as he has not submitted evidence of a nexus between his 
current disability and active service, his claim for 
entitlement to service connection for a right knee disability 
is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

II. Increased Rating

The veteran contends that his service connected disabilities 
have increased in severity to such an extent as to merit a 
higher evaluation.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist pertaining to the veteran's claim for 
entitlement to an increased rating for flat feet.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Flat Feet

The record shows that entitlement to service connection for 
bilateral flat feet was established in a May 1953 rating 
decision.  A 10 percent rating was established for this 
disability, and this evaluation currently remains in effect. 

The veteran's disability is evaluated according to the rating 
code for acquired flatfoot.  

Pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, which 
is not improved by orthopedic shoes or appliances is 
evaluated as 50 percent disabling when bilateral, and 30 
percent disabling when unilateral.  Severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities is 30 
percent disabling when bilateral, and 20 percent disabling 
when unilateral.  Moderate flatfoot with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet is 
evaluated as 10 percent disabling for both bilateral and 
unilateral.  Mild symptoms relieved by built-up shoe or arch 
support are evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5276.  

The evidence for consideration includes the report of a 
February 1995 VA examination.  The veteran gave a history of 
bilateral flat feet since World War II.  He wore shoe 
orthotics for this disability.  His feet reportedly became 
tired and painful with walking more than 45 to 60 minutes.  
He had not undergone surgery on his feet.  On examination, 
the feet did not show arches during weight bearing.  There 
was also some mild tenderness on palpation, greater on the 
left than the right.  The assessment included bilateral pes 
planus.  

The veteran testified at the May 1996 hearing that he wore 
orthotics in his shoes to hold his feet in a more comfortable 
position.  His feet would hurt if he did not wear his 
orthotics.  The veteran stated that he did not have callosus 
on the bottom of his feet, and that they did not swell.  He 
did experience infrequent cramping or muscle spasms in his 
feet.  See Transcript.

The veteran underwent an evaluation of his feet in 
conjunction with treatment for diabetes in July 1996.  He did 
not have claw or hammer toes, or corns, and he did not have 
prominent metatarsal heads or calluses.  He was noted to have 
pes planus.  

The veteran was afforded a VA examination in January 1997.  
He stated that his feet became tiresome and ached since 
discharge from service.  On examination, there was bilateral 
pes planus of the longitudinal horizontal arches with hallux 
valgus without corns or calluses.  The impression was 
bilateral pes planus.  

VA treatment records dated April 1997 note that the veteran 
wears arch supports.  

The veteran appeared at a second hearing in April 1997.  He 
testified that he had pain in his feet, and that he wore arch 
supports.  See Transcript.

The Board finds that the evidence does not demonstrate 
entitlement to an increased rating for the veteran's 
bilateral flat feet.  The current medical evidence notes that 
the veteran wears arch supports, and has mild tenderness on 
palpation.  However, the evidence shows that the veteran does 
not have marked deformity of the feet, and there are no 
callosities.   He does not experience pain until after 45 to 
60 minutes of walking.  Finally, there is no evidence of 
swelling on use.  Therefore, the criteria for severe 
bilateral flat feet have not been demonstrated, and an 
increased rating is not merited.  


ORDER

Entitlement to service connection for a right knee disability 
is denied. 

Entitlement to an evaluation greater than10 percent for 
bilateral pes planus is denied. 


REMAND

The veteran contends that his service connected lumbosacral 
strain and meningitis have increased in severity to such an 
extent as to warrant a higher evaluation.  He contends that 
he has several residual disabilities as a result of the 
meningitis.  He believes that this may include hearing loss 
and depression. 

The February 1995 VA examination states that the veteran has 
sustained possible hearing loss as a residual of meningitis.  
The veteran was noted to relate depression, memory loss, and 
headaches to this illness.  An audiological evaluation 
conducted at that time also noted a history of meningitis, 
and found that the veteran had bilateral marked high 
frequency sensorineural hearing loss.  An opinion as to the 
etiology of the defective hearing was not noted.  The veteran 
also underwent a VA psychiatric examination in January 1997.  
The examiner notes the veteran's history of meningitis, and 
states that his mood had "seemingly" been altered since 
that time.  The diagnoses included major depressive disorder.  
Hearing loss and depression have been suggested as possible 
residuals of meningitis, however the VA examiners have not 
offered a clear opinion as to whether or not these residuals 
are actually due to meningitis.  The Board notes that the 
residuals of meningitis may be evaluated according to the 
rating code for the appropriate bodily system affected.  
38 C.F.R. § 4.124a, Code 8019.  Therefore, the Board believes 
that an additional examination in order to clarify the 
etiology of these disabilities is required.  

The veteran was most recently afforded a VA examination of 
his lumbosacral spine in January 1997.  This examination did 
not provide the range of motion of the veteran's spine in 
degrees, and did not provide any indication of lateral range 
of motion.  In addition, neither the February 1995 nor 
January 1997 VA examinations addressed the presence of pain, 
weakness, incoordination, or excess fatigability on the 
veteran's disability.  Therefore, the Board finds that an 
additional VA examination is required in order to determine 
the current disability resulting from the veteran's service-
connected back disability.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of his 
claims and to afford him due process, the Board finds that 
these issues should be remanded for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for lumbosacral 
strain and the residuals of meningitis 
since April 1997.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination(s) by the appropriate 
specialists to identify any and all 
residuals of his service connected 
meningitis.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination(s).  The examination(s) 
should include an audiological 
evaluation, as well as a psychiatric 
examination.  Any and all residuals of 
meningitis should be specifically 
identified.  After completion of the 
audiological examination and study of the 
record, the audiological examiner should 
attempt to answer the following question: 
Is it as likely as not that the veteran's 
hearing loss is due to his service 
connected meningitis?  Please provide the 
reasons for this opinion.  Prior to the 
psychiatric examination, the private 
medical records regarding the veteran's 
psychiatric treatment following an 
industrial accident in or about 1985 
should be studied.  The psychiatric 
examiner should then attempt to answer 
the following question: Is it as likely 
as not that the veteran has psychiatric 
disability that is due to his service-
connected meningitis?  If the veteran has 
psychiatric disability that is due to 
meningitis and other symptomatology that 
is not, the examiner should specify the 
degree of impairment due to the 
meningitis.  The reasons for this opinion 
should be provided.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his lumbosacral 
strain.  All indicated tests and studies 
should be conducted, and the range of 
motion should be provided in degrees.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected disability.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

